Title: To George Washington from Jonathan Trumbull, Sr., 16 July 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] July 16th Anno Dom. 1776

This will be delivered to You by the Captain of one of our Galleys, two of which, The Whiting and the Crane are ordered to proceed to New York forthwith, and put themselves under your Command. the Third is stationed at Stonington, which may be exposed to suffer from the Attack of a single Ship (several of which are now cruising near it) if the Galley is removed from thence.
The great desire I have to comply with every requisition which concerns the Defence of the American States, at this Critical Juncture, has induced Me to send you these Gallies,

altho I am sensible they are not furnished with Guns as may be necessary to render them so usefull as they might be with heavier Metal; the Guns intended for them by the Colony are not yet compleated at Salisbury from whence we hope for them soon.
I have directed the Captains to move your Excellency for some heavier Guns while in your Service, or untill we can get such as are more suitable from Salisbury down the North River if possible.
I am sorry we cannot possibly spare You any heavy Cannon it being wholly out of our power; we have no more than are necessary, and are mounted upon our Forts at New London and Groton, should any of them be taken away, those fortresses will become, in a great Measure, useless, and the Town and Fort, upon an Attack might fall into the possession of the Enemy, which could not happen but with the greatest Detriment to the united States in General, as well as this in particular. I am with great Esteem and Regard Sir your obedient Humble Servant

Jonth. Trumbull

